SLIP Ol? . Ol-l45

UNITED STATES COURT OF INTERNATIONAL TRADE

GENERAL ELECTRICWCOMPANY -

MEDICAL SYSTEMS GROUP,

Plaintiff,

Before: WALLACH, Judge
v. : COHSOI - No.: 93-11-O0750
UNITED STATES,
Defendant.

ORDER

In accordance with the decision and mandate of the United States Court of Appeals for the
Federal Circuit, Appeal No. 00-1263, reversing this Court's decision in GE-Med. Sys. Group v.
United States, 86 F. Supp. 2d 1291, Slip Op. 2000-4 (January 6, 2000) ("General Electric"), it is
hereby 1

ORDERED that the portion of this Court's Opinion and Order in General Electric, holding that
Customs properly classified the 98 imported multiformat cameras ("N[FC’s") under HTSUS
subheading 9006.59.40 is vacated; and it is further

ORDERED that Customs shall reliquidate the 97 MFC’s for use with computerized tomography
systems under subheading 9022.90.60 and the remaining MFC dedicated for use in magnetic
resonance imaging systems under subheading 9018.90.80 in accordance with the Federal Circuit's
decision and mandate. Customs shall refund all excess duties paid with interest as provided by law.

trw /
Evan J. Wallach, Judge

Dated: December 11, 2001
New York, New York